Certification is granted, and the matter is summarily remanded to the trial court for a full evidentiary hearing on defendant’s motion for a new trial; and it is further
*142ORDERED that the hearing is to encompass, but is not necessarily limited to, whether newly discovered evidence would show or has the potential for showing that the robbery was staged to conceal managerial improprieties and whether information that would adversely impact upon the credibility of a State’s witness, Nicholas DiSilva, was withheld from the defense.
Jurisdiction is not retained.